Citation Nr: 1233100	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Crohn's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from January 1964 until January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than statements from the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed Crohn's disease in service.  The Veteran contends that he started having digestive problems while serving in Korea.  As noted in a July 2009 statement (attached to his VA Form 9), he contends that he may have eaten food that was prepared in a harmful manner while in Korea, and that he started having digestive problems while there, but did not report to sick call.

The Veteran received a diagnosis of Crohn's disease following service.  His service treatment records do not document any complaints of, or treatment for, symptoms of a digestive disorder.  The Veteran separated from service in January 1967.

In a January 1967 private medical record, an examiner noted that the Veteran complained of shaking and constant burning epigastric pain for two months.  The Veteran was prescribed Maalox and other medications.  In a November 1967 statement from the January 1967 medical provider, the examiner found the Veteran to have epigastric pain with no diagnosis.  

In a September 1967 VA medical record, an examiner noted that the Veteran reported a history of black-out spells.  The Veteran reported three episodes of falling out spells with no incontinence or orthostatic symptoms, nausea, vomiting, aphasia, change in vision, trauma, tonic or clonic movements, vertigo or postictal states.  The Veteran further reported that since January 1967, he has had non-descript, non-ulcer like pain in his mid-epigastrium that was relieved by medication from the VA.  The Veteran subsequently received a diagnosis for an anxiety reaction with conversion symptoms.  

The Veteran received a VA examination in May 1967.  At that time, the examiner noted no symptoms or signs regarding the digestive system.

The Veteran received a general VA examination in September 1996.  The examiner noted that no medical records were available to the examiner and that without any documentation; it would be difficult to know if he had Crohn's disease, as he presently had no manifestations of it and did not receive medicine for it.  The examiner found the Veteran to have Crohn's disease, by history only.

The Veteran's VA medical records generally documents treatment for his Crohn's disease, as noted in a June 1999 colonoscopic report.  The VA medical records vary as to when the Veteran was diagnosed with Crohn's disease.  For example, in an April 1999 record, the examiner noted Crohn's disease since 1988, while a July 2001 medical provider noted a diagnosis from 1985.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Based on the Veteran's statements, the record indicates that the disabilities or signs and symptoms of disabilities that may be associated with active service. The record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

There is no VA etiology examination of record with respect to the Veteran's claimed Crohn's disease. The Veteran has provided competent statements of digestive complaints and the medical evidence document a current diagnosis for Crohn's disease.  A VA examination is required to determine the nature and etiology of the Veteran's claimed Crohn's disease. See 38 C.F.R. § 3.159(c)(4).  The RO/AMC should request a VA examination to determine if the Veteran currently has Crohn's disease etiologically related to his service.  

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Board also notes that the last VA medical records associated with the claims file were from January 2010. The RO/AMC should obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's claims. 

In a December 2008 statement, the Veteran also indicated that he has not been working and provided a copy of his Social Security statement.  The record is unclear as to whether the Veteran receives Social Security disability benefits.  The RO/AMC should contact the Veteran to clarify whether he receives such benefits and obtain those records if they exist.  

The RO/AMC should also contact the Veteran to request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from January 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall contact the Veteran, request his assistance in identifying all medical care providers who have treated his Crohn's disease and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  

The RO/AMC shall also ask the Veteran to clarify whether he receives Social Security disability benefits.

Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  Specifically noted in this regard are records of treatment for Crohn's disease to the present day and Social Security records if available.

3. After the above actions have been accomplished to the extent possible, the RO/AMC shall obtain a VA examination from a physician to determine whether the Veteran has Crohn's disease related to service.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have Crohn's disease?  

b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed Crohn's disease had its onset during service or was caused by service, including, as contended by the Veteran, due to the ingestion of foods prepared in Korea?  

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.  A discussion of medical principles involved would be of considerable assistance to the Board. The report of the examination should be associated with the claims file.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


